DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
This is the first Office Action on the merits. Claims 1-13 are currently pending and addressed below.

Information Disclosure Statement
There has been no information disclosure statement filed that complies with 37 CFR 1.98(a)(1). 37 CFR 1.98(a)(1) requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The specification references patents US 6,317,690 and US 6,401,038, which are not listed in a corresponding information disclosure statement.


Claim Objections
Claims 5  objected to because of the following informalities:  
Regarding claim 5, the phrase “wherein the tree data structure a QUADTREE…” should instead read “wherein the tree data structure is a QUADTREE…” 
Regarding claim 11, the claim would be more clearly understood if a semicolon was added immediately before the phrase beginning “and a configuration file for…” (instant application page 16 line 10)
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a digital terrain modeling subsystem for construction…”, “a flight mission path planning subsystem with which a flight mission path for hazard/barrier preventions is planned…”, “an airway capacity planning & traffic control subsystem for airway capacity planning…”, and “a UAV operation, air traffic control and monitoring subsystem for surveillances…” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim limitations “a digital terrain modeling subsystem for construction…”, “a flight mission path planning subsystem with which a flight mission path for hazard/barrier preventions is planned…”, “an airway capacity planning & traffic control subsystem for airway capacity planning…”, and “a UAV operation, air traffic control and monitoring subsystem for surveillances…” in claim 1 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not explicitly recite any structural elements (e.g. processor, controller, receiver) associated with these claimed functions such that one skilled in the art would be able to recognize that the inventor, at the time the application was filed, had possession of the claimed invention. Therefore, the claim is rejected under 35 U.S.C. 112(a).


	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitations “a digital terrain modeling subsystem for construction…”, “a flight mission path planning subsystem with which a flight mission path for hazard/barrier preventions is planned…”, “an airway capacity planning & traffic control subsystem for airway capacity planning…”, and “a UAV operation, air traffic control and monitoring subsystem for surveillances…” in claim 1 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not explicitly recite any structural elements (e.g. processor, controller, receiver) associated with these claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-5 are directed towards a machine (system).  Claims 6-13 are directed towards a process (method).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a UAV (unmanned aerial vehicle) logistic operational mission planning and management system and a UAV logistic operational mission planning and management method.  This is an abstract idea, specifically, a mental process, that can be performed in the human mind which includes an observation and a judgment (monitoring to identify a condition) because the claimed steps involve merely acquiring and managing data and then making a plan based on this data.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 1, the elements recited in the claims are a digital terrain modeling subsystem, a flight mission path planning subsystem, an airway capacity planning & traffic control subsystem, and a UAV operation, air traffic control, and monitoring subsystem.  These elements lack a tangible structure and are used to carry out the abstract processes of data gathering, data managing, and planning, and therefore do not amount to integration into a practical application.  
As per claim 6, the claims are broad enough to be performed mentally or by pen and paper. The step of constructing a tree data structure of a terrain model is broad enough to be considered a mental process (observing and storing information about the terrain) performed in a computer environment.  The step of planning a flight mission path is also broad enough to be performed by a human mentally planning a flight path based on the observed and mentally stored terrain information. The step of effectuating airway capacity planning and traffic flow control is broad enough to be performed by a human observing UAV traffic and planning according to these observations. The step of monitoring a UAV flying in the airway is broad enough to be performed by a human observing a UAV. The claims do not require that the UAVs are driven autonomously and are broad enough to include the embodiment where they are driven by humans.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological elements of the claims are directed toward an abstract idea, having no particular concrete or tangible form.
It is noted that the claimed limitations set forth acquiring and managing data and then making a plan based on this data, which, as noted above, can be done mentally, but none of the claimed limitations actively set forth wherein the UAV is controlled to carry out the plan based on the acquired data.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and how the data is managed; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.  The examiner notes that a well-trained human would have the ability to acquire the type of data recited in the dependent claims without the use of computers, sensors, or any other technological components. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Batla et al. (US 2016/0217694), hereinafter referred to as Batla, in view of Howe (US 2021/0042281), hereinafter referred to as Howe. Batla and Howe are considered analogous to the claimed invention as they are in the same field of operating a UAV with regard to collision avoidance and hazard prevention.

Regarding claim 1, Batla teaches:
A UAV (unmanned aerial vehicle) logistic operational mission planning and management system ("The device generates flight path instructions for the flight path, and provides the flight path instructions to the UAV to permit the UAV to travel from in the geographical region via the flight path." – see at least Batla: Abstract lines 9-12),
an airway capacity planning & traffic flow control subsystem for airway capacity planning and traffic flow control based on the flight mission path ("Additionally, or alternatively, UAV platform 230 may calculate the flight path based on the capability information associated with UAV 220 and the air traffic information provided by the weighted real time information, the weighted non-real time information, and/or the weighted shared information. For example, UAV platform 230 may determine that, without air traffic issues, the flight path may take UAV 220 two hours to complete at an altitude of five-hundred meters. UAV platform 230 may further determine that other UAVs 220 are flying at the altitude of five-hundred meters based on the air traffic information, but that no other UAVs 220 are flying at an altitude of one-thousand meters. In such an example, UAV platform 230 may alter the flight path from an altitude of five-hundred meters to an altitude of one-thousand meters." – see at least Batla: paragraph 0055 lines 1-12);
and a UAV operation, air traffic control and monitoring subsystem for surveillances of UAV flights in an airway ("The real time information may include aviation information that is provided in real time or near-real time, such as... air traffic information, obstacle information,..., etc. that is provided by other UAVs and/or air traffic (e.g., commercial airplanes, private airplanes, etc.) based on actual conditions encountered and/or sensed by the other UAVs and/or air traffic." – see at least Batla: paragraph 0010 lines 14-20).
and interventions of emergency events ("For example, the other UAVs 220 and/or air traffic may be equipped with sensors that detect… unexpected air traffic (e.g., private UAVs 220, private airplanes, private balloons, weather balloons, etc.) in the particular geographical region; etc." – see at least Batla: paragraph 0040 lines 8-18) (The examiner notes that the detection of unexpected air traffic as taught by Batla corresponds to the claimed intervention of emergency events).

Batla does not explicitly disclose, but Howe teaches:
comprising: a digital terrain modeling subsystem for construction of a tree data structure of a terrain model in flight space ("A tree data structure, stored in non-transitory computer-readable memory, represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area." – see at least Howe: paragraph 0009 lines 3-8);
a flight mission path planning subsystem with which a flight mission path for hazard/barrier preventions is planned by referring to the tree data structure of the terrain model ("If the processor determines at 102 that the currently assessed node is a leaf node, the processor reads the maximum elevation field 64 (FIG. 5) value stored in that node and reports the stored value to the hazard protection system for its use in performing the hazard protection function." – see at least Howe: paragraph 0050 lines 1-5);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe to construct a tree data structure of a terrain model and to plan a flight mission path for hazard/barrier prevention by referring to the tree data structure of the terrain model. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of creating a flight plan based on a tree data structure of a terrain model with Batla’s method of  generating a flight path for a UAV to navigate a geographical region in order to compress the data such that less storage is required for regions where high-resolution data is unnecessary (“The disclosed system employs an efficient data compression technique, using distance-based pruning of a nested-polygon-based (e.g., quadtree) data structure, to provide high-resolution terrain height data where it is needed for aircraft take-off and landing maneuvers, while relaxing storage requirements where high-resolution data are not needed.” – see at least Howe: paragraph 0008 lines 1-7). Doing so would provide the benefit of reducing the need for heavier computers with larger storage capacity (“In some product engineering scenarios, the solution would be simply: use a bigger, more powerful computer, with larger storage capacity. However, bigger is not always better in aircraft applications. Weight restrictions and other system design considerations prohibit any practical use of more powerful computers with larger storage capacity.” – see at least Howe: paragraph 0007 lines 1-6).

Regarding claim 2, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla does not explicitly disclose but Howe teaches: 
wherein: the digital terrain modeling subsystem comprises a cloud terrain database module ("To begin, input source terrain data are acquired at 50. Data are preferably acquired at the desired highest resolution. For example, data for step 50 may be sourced from the archived Shuttle Radar Topography Mission (SRTM) data available from the United States Geological Survey (USGS)." – see at least Howe: paragraph 0028 lines 4-9) (The examiner notes that since the terrain data as taught by Howe is stored at another location and is available for shared use, it is considered to meet the claimed "cloud terrain database")
and a terrain modeling module ("Next the quadtree data structure is created and populated, beginning at 56." – see at least Howe: paragraph 0032 lines 1-2):
the cloud terrain database module is used to access a DTM (digital terrain model) database, a DSM (digital surface model) database, or a no-fly zone & miscellaneous database through which a plurality of elevation-related data is collected ("Each record also includes a maximum elevation field 64 that stores the height or elevation data obtained from the terrain data acquired at step 50." – see at least Howe: paragraph 0033 lines 11-13)
and sent to the terrain modeling module for construction of a terrain model with a plurality of elevation-related data stacked ("To construct a quadtree data structure 58 (FIG. 5) comprising three levels as illustrated in FIG. 1, a grid is defined starting with an arc-second resolution of 2.sup.−12 (two-orders of magnitude smaller than the minimum horizontal resolution)." – see at least Howe: paragraph 0032 lines 4-8) (The examiner notes that Fig. 1 of Howe as shown below illustrates the quadtree structure of the terrain model as taught by Howe).

    PNG
    media_image1.png
    550
    756
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe to include a cloud terrain database module for retrieving elevation-related data to be used for the construction of a terrain model. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of sourcing elevation-related data to be used by the terrain modeling with Batla’s method of generating a flight path for a UAV to navigate a geographical region in order to acquire high-resolution data for construction of the tree model of the terrain (“Data are preferably acquired at the desired highest resolution.” – see at least Howe: paragraph 0028 lines 5-6). Doing so would allow the high resolution data to later be pruned where applicable to reduce storage requirements (“one objective of the pruning algorithm is to reduce the total data size by creating larger-sized grids (corresponding to larger terrain areas) where there are no relevant aircraft runways and/or the terrain complexity does not warrant using smaller terrain areas.” – see at least Howe: paragraph 0031 lines 1-5).

Regarding claim 3, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla teaches:
wherein: the flight mission path planning subsystem comprises a static mission planning module ("Additionally, or alternatively, UAV platform 230 may calculate the flight path based on the capability information associated with UAV 220 and the historical information provided by the weighted non-real time information and/or the weighted shared information." – see at least Batla: paragraph 0058 lines 1-5) (The examiner notes that the use of "historical information" and "non-real time information" as taught by Batla indicates that this information is static at the time of planning)
and a dynamic mission planning module ("As further shown in FIG. 4B, process 400 may include receiving feedback from the UAV, and updated real time information, during traversal of the flight path by the UAV (block 445)." – see at least Batla: paragraph 0066 lines 1-4) (The examiner notes that the "real time information" as taught by Batla is considered to be dynamic information):
the static mission planning module is used in creating a flight mission path for a scheduled and planned mission in advance ("For example, UAV platform 230 may identify prior flight paths to the location from the historical information, and may select one of the prior flight paths, as the flight path, based on the capability information associated with UAV 220." – see at least Batla: paragraph 0058 lines 5-9) (The examiner notes that the use of "prior flight paths" for the planned flight path as taught by Batla indicates the use of static information for planning a mission in advance);
the dynamic mission planning module is used in creating a flight mission path for an unscheduled or unplanned mission or a flight mission path immediately planned for hazard/collision preventions ("In some implementations, UAV 220 may utilize such feedback to detect and avoid any unexpected obstacles encountered by UAV 220 during traversal of the flight path." – see at least Batla: paragraph 0066 lines 12-15) (The examiner notes that the process of using the real time information to detect and avoid unexpected obstacles as taught by Batla is considered to be analogous to the claimed "flight path immediately planned for hazard/collision preventions").

Regarding claim 5, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla does not explicitly disclose but Howe teaches: 
wherein the tree data structure a QUADTREE or OCTREE data structure ("The disclosed system employs an efficient data compression technique, using distance-based pruning of a nested-polygon-based (e.g., quadtree) data structure, to provide high-resolution terrain height data where it is needed for aircraft take-off and landing maneuvers, while relaxing storage requirements where high-resolution data are not needed." – see at least Howe: paragraph 0008 lines 1-7).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe such that the tree structure of the terrain model is a quadtree data structure. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of using a quadtree data structure for the terrain model with Batla’s method of generating a flight path for a UAV to navigate a geographical region in order to divide each parent node into four child nodes each representing an equally-sized subregion (“Accounting for the fact that a parent square can be equally subdivided into four child squares, the disclosed tree data structure is referred to herein as a quadtree data structure.“ – see at least Howe: paragraph 0020 lines 6-9). Doing so would provide the benefit of lowering the resolution and data size where possible by merging the child nodes into a larger-sized parent node (“Larger grid sizes are generated when child nodes within the quadtree data structure are pruned and the maximum of their collective terrain height is assigned to the larger-sized parent node. By such pruning, the total data size is reduced.” – see at least Howe: paragraph 0031 lines 7-11).

Regarding claim 6, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla teaches: 
A UAV logistic operational mission planning and management method ("The device generates flight path instructions for the flight path, and provides the flight path instructions to the UAV to permit the UAV to travel from in the geographical region via the flight path." – see at least Batla: Abstract lines 9-12),
airway capacity planning and traffic flow control are effectuated according to the flight mission path ("Additionally, or alternatively, UAV platform 230 may calculate the flight path based on the capability information associated with UAV 220 and the air traffic information provided by the weighted real time information, the weighted non-real time information, and/or the weighted shared information. For example, UAV platform 230 may determine that, without air traffic issues, the flight path may take UAV 220 two hours to complete at an altitude of five-hundred meters. UAV platform 230 may further determine that other UAVs 220 are flying at the altitude of five-hundred meters based on the air traffic information, but that no other UAVs 220 are flying at an altitude of one-thousand meters. In such an example, UAV platform 230 may alter the flight path from an altitude of five-hundred meters to an altitude of one-thousand meters." – see at least Batla: paragraph 0055 lines 1-12);
and a UAV flying in the airway is monitored for emergency management ("For example, the other UAVs 220 and/or air traffic may be equipped with sensors that detect… unexpected air traffic (e.g., private UAVs 220, private airplanes, private balloons, weather balloons, etc.) in the particular geographical region; etc." – see at least Batla: paragraph 0040 lines 8-18).

Batla does not explicitly disclose but Howe teaches:
comprising: a tree data structure of a terrain model is constructed for flight airspace and characteristic of each node corresponding to a location in the terrain model ("A tree data structure, stored in non-transitory computer-readable memory, represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area." – see at least Howe: paragraph 0009 lines 3-8)
and having elevation-related data with respect to the location ("The parent-child relationship of the tree data structure defines at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes—nodes without children—that each store an elevation or height value." – see at least Howe: paragraph 0009 lines 8-12);
a flight mission path for hazard/barrier preventions is planned based on the tree data structure of the terrain model ("If the processor determines at 102 that the currently assessed node is a leaf node, the processor reads the maximum elevation field 64 (FIG. 5) value stored in that node and reports the stored value to the hazard protection system for its use in performing the hazard protection function." – see at least Howe: paragraph 0050 lines 1-5);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe to construct a tree data structure of a terrain model storing elevation data and to plan a flight mission path for hazard/barrier prevention by referring to the tree data structure of the terrain model. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of creating a flight plan based on a tree data structure of a terrain model with Batla’s method of  generating a flight path for a UAV to navigate a geographical region in order to compress the data such that less storage is required for regions where high-resolution data is unnecessary (“The disclosed system employs an efficient data compression technique, using distance-based pruning of a nested-polygon-based (e.g., quadtree) data structure, to provide high-resolution terrain height data where it is needed for aircraft take-off and landing maneuvers, while relaxing storage requirements where high-resolution data are not needed.” – see at least Howe: paragraph 0008 lines 1-7). Doing so would provide the benefit of reducing the need for heavier computers with larger storage capacity (“In some product engineering scenarios, the solution would be simply: use a bigger, more powerful computer, with larger storage capacity. However, bigger is not always better in aircraft applications. Weight restrictions and other system design considerations prohibit any practical use of more powerful computers with larger storage capacity.” – see at least Howe: paragraph 0007 lines 1-6).

Regarding claim 7, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla does not explicitly disclose but Howe teaches: 

wherein: a tree data structure is stacked with a plurality of elevation-related data derived from a DTM (digital terrain model) database, a DSM (digital surface model) database, or a no-fly zone & miscellaneous database ("To construct a quadtree data structure 58 (FIG. 5) comprising three levels as illustrated in FIG. 1, a grid is defined starting with an arc-second resolution of 2.sup.−12 (two-orders of magnitude smaller than the minimum horizontal resolution)." – see at least Howe: paragraph 0032 lines 4-8) (The examiner notes that Howe teaches that the data used to populate the quadtree data structure originates from a source of terrain data which corresponds to the claimed digital terrain model database ("To begin, input source terrain data are acquired at 50. Data are preferably acquired at the desired highest resolution. For example, data for step 50 may be sourced from the archived Shuttle Radar Topography Mission (SRTM) data available from the United States Geological Survey (USGS)." – see at least Howe: paragraph 0028 lines 4-9)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe to derive terrain information from a digital terrain model database to stack the tree structure of a terrain model with elevation-related data. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of sourcing elevation-related data to be used by the terrain modeling with Batla’s method of generating a flight path for a UAV to navigate a geographical region in order to acquire high-resolution data for construction of the tree model of the terrain (“Data are preferably acquired at the desired highest resolution.” – see at least Howe: paragraph 0028 lines 5-6). Doing so would allow the high resolution data to later be pruned where applicable to reduce storage requirements (“one objective of the pruning algorithm is to reduce the total data size by creating larger-sized grids (corresponding to larger terrain areas) where there are no relevant aircraft runways and/or the terrain complexity does not warrant using smaller terrain areas.” – see at least Howe: paragraph 0031 lines 1-5).

Regarding claim 8, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla does not explicitly disclose but Howe teaches: 
a tree data structure is re-stacked with separate tree structures, each of which is constituted by a plurality of elevation-related data, in a stack process during which typical values corresponding to nodes in a separate tree structure are checked such that stacking is completed through node merging and node splitting; alternatively, a plurality of elevation-related data are stacked such that a tree data structure is constructed through node merging and node splitting ("A tree data structure, stored in non-transitory computer-readable memory, represents a terrain area as nested polygons organized in a parent-child relationship, each polygon having a node point that associates that polygon to a specific geographic location within the terrain area. The parent-child relationship of the tree data structure defines at least one parent node and a plurality of child nodes, where at least some of the child nodes are leaf nodes—nodes without children—that each store an elevation or height value." – see at least Howe: paragraph 0009) (The examiner notes that the process of representing elevation data in a tree data structure stacked with layers of parent and child nodes as taught by Howe corresponds to the claimed “related data are stacked such that a tree data structure is constructed through node merging and node splitting”, which is described in the applicant’s specification as a first-stack/last-build process (see at least the instant application: page 11 lines 15-18).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe to stack elevation-related data to construct a tree data structure through node merging and splitting. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of stacking elevation data for a tree structure of a terrain model with Batla’s method of generating a flight path for a UAV to navigate a geographical region in order to merge and split nodes as necessary to reduce storage requirements while maintaining sufficient resolution (“The disclosed system employs an efficient data compression technique, using distance-based pruning of a nested-polygon-based (e.g., quadtree) data structure, to provide high-resolution terrain height data where it is needed for aircraft take-off and landing maneuvers, while relaxing storage requirements where high-resolution data are not needed.” – see at least Howe: paragraph 0008 lines 1-7). Doing so would provide the benefit of reducing the need for heavier computers with larger storage capacity (“In some product engineering scenarios, the solution would be simply: use a bigger, more powerful computer, with larger storage capacity. However, bigger is not always better in aircraft applications. Weight restrictions and other system design considerations prohibit any practical use of more powerful computers with larger storage capacity.” – see at least Howe: paragraph 0007 lines 1-6).

Regarding claim 9, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla does not explicitly disclose but Howe teaches: 
wherein: a tree data structure is created according to variable resolution modeling for which each tree layer of a tree data structure is given a distinct node resolution and a lower-level tree layer features a higher node resolution ("The disclosed system employs an efficient data compression technique, using distance-based pruning of a nested-polygon-based (e.g., quadtree) data structure, to provide high-resolution terrain height data where it is needed for aircraft take-off and landing maneuvers, while relaxing storage requirements where high-resolution data are not needed." – see at least Howe: paragraph 0008 lines 1-7):
(1) an area with its terrain feature to be strengthened: the nodes corresponding to the area can be separated and merged into a lower-level tree layer for a higher node resolution ("FIG. 1 also shows at 12 how the quadtree data structure represents these different levels (L−1 . . . L−3) of successively finer terrain resolution. While three successive subdivisions (L−1, L−2 and L−3) have been shown here, higher resolution is possible by increasing the number of levels of subdivision." – see at least Howe: paragraph 0022 lines 7-12);
(2) an area with no terrain feature strengthened or a feature negligible: the nodes corresponding to the area can be merged into a higher-level tree layer for a lower node resolution ("one objective of the pruning algorithm is to reduce the total data size by creating larger-sized grids (corresponding to larger terrain areas) where there are no relevant aircraft runways and/or the terrain complexity does not warrant using smaller terrain areas." – see at least Howe: paragraph 0031 lines 1-5) (The examiner notes that the larger-size grids as taught by Howe correspond to the claimed lower node resolution).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe adjust the resolution of the tree structure of the terrain model based on the requirements of the flight mission. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of increasing or decreasing the resolution of a tree structure of a terrain model with Batla’s method of generating a flight path for a UAV to navigate a geographical region in order to utilize the appropriate resolution depending on the situation (“Note that the decision on whether or not to prune is highly dependent on the values of terrain within the parent node. This has the result of pruning the data more in areas of “simple terrain” and less in areas of “complex terrain.” For example, the terrain in Savannah, Ga. is very flat, so the algorithm will prune the data to very coarse cells, may be as much as miles wide, even very close to the airport. By contrast, the terrain in the Rocky Mountains is very complex, so even away from airports the algorithm probably won't coarsen the data much beyond the horizontal resolution requirement.” – see at least Howe: paragraph 0045). Doing so would provide the benefit of reducing the need for heavier computers with larger storage capacity (“In some product engineering scenarios, the solution would be simply: use a bigger, more powerful computer, with larger storage capacity. However, bigger is not always better in aircraft applications. Weight restrictions and other system design considerations prohibit any practical use of more powerful computers with larger storage capacity.” – see at least Howe: paragraph 0007 lines 1-6).

Regarding claim 10, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla does not explicitly disclose but Howe teaches:
wherein: a tree data structure is created according to multiple resolution modeling for which each tree layer of a tree data structure is given a distinct node resolution and a lower-level tree layer features a higher node resolution ("The disclosed system employs an efficient data compression technique, using distance-based pruning of a nested-polygon-based (e.g., quadtree) data structure, to provide high-resolution terrain height data where it is needed for aircraft take-off and landing maneuvers, while relaxing storage requirements where high-resolution data are not needed." – see at least Howe: paragraph 0008 lines 1-7)
such that terrain features of all nodes at a tree layer, based on setting conditions, from the lowest-level tree layer are incorporated into corresponding nodes at a higher-level tree layer and re-incorporated into nodes at a further higher-level tree layer and root nodes of the tree data structure finally ("A pruning processor uses the distance measure to change the topology of the tree data structure by (a) assessing whether the node points of all leaf node children of a first parent node lie within a predetermined geographic distance from the region containing the at least one aircraft runway, and if so, converting the first parent node into a leaf node by storing in the first parent node a height or elevation value representing the greatest of the respective height values of the leaf node children and by removing the leaf node children, and (b) iteratively repeating for each remaining parent node until it has been determined that every remaining parent node in the data structure cannot be pruned without violating a predetermined accuracy requirement." – see at least Howe: paragraph 0010) (The examiner notes that the pruning processor as taught by Howe incorporates features from the lowest-level (leaf node) tree layer into corresponding (parent) nodes at a higher-level tree layer by storing in the first parent node a height or elevation value representing the greatest of the respective height values of the leaf node children. This process can be iteratively repeated according to accuracy requirements, until the root node is reached in which case there are no remaining parent nodes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla with these above aforementioned teachings from Howe construct the tree structure of the terrain model using a multiple resolution modeling process. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howe’s method of multiple resolution modeling of a tree structure of a terrain model with Batla’s method of generating a flight path for a UAV to navigate a geographical region in order to utilize the appropriate resolution depending on the situation (“Note that the decision on whether or not to prune is highly dependent on the values of terrain within the parent node. This has the result of pruning the data more in areas of “simple terrain” and less in areas of “complex terrain.” For example, the terrain in Savannah, Ga. is very flat, so the algorithm will prune the data to very coarse cells, may be as much as miles wide, even very close to the airport. By contrast, the terrain in the Rocky Mountains is very complex, so even away from airports the algorithm probably won't coarsen the data much beyond the horizontal resolution requirement.” – see at least Howe: paragraph 0045). Doing so would provide the benefit of reducing the need for heavier computers with larger storage capacity (“In some product engineering scenarios, the solution would be simply: use a bigger, more powerful computer, with larger storage capacity. However, bigger is not always better in aircraft applications. Weight restrictions and other system design considerations prohibit any practical use of more powerful computers with larger storage capacity.” – see at least Howe: paragraph 0007 lines 1-6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Batla in view of Howe, further in view of Chen et al. (US 2020/0019189), hereinafter referred to as Chen. Chen is considered analogous to the claimed invention as it is in the same field of operating a UAV with regard to collision avoidance and hazard prevention.

Regarding claim 4, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla in view of Howe does not explicitly disclose but Chen teaches:
wherein: each of the static mission planning module and the dynamic mission planning module is connected with a macro path planning unit ("The flight trajectory may be established between a source (e.g., a takeoff point) and a destination (e.g., a landing point) with or without taking into account any obstacles appearing along the flight trajectory." – see at least Chen: paragraph 0157 lines 1-4) (The examiner notes that Part A of Fig. 2 of Chen as shown below demonstrates a straight flight path generated without regard to obstacles along the flight trajectory. The processing unit used to generate this flight plan as taught by Chen functions as the claimed "macro path planning unit")
and/or a micro path planning unit ("Further, as illustrated at Part B of FIG. 2, a UAV 206 may fly from a source to a destination along a planned trajectory 208." – see at least Chen: paragraph 0155 lines 8-10) (The examiner notes that Part B of Fig. 2 of Chen as shown below demonstrates a flight path which curves to avoid obstacles. The processing unit used to generate this flight plan as taught by Chen functions as the claimed "macro path planning unit"):

    PNG
    media_image2.png
    535
    683
    media_image2.png
    Greyscale

the macro path planning unit is capable of producing a straight flight path with a simple and fixed altitude for topographies relatively flat or less undulated in a terrain model ("As apparent from the illustration, the planned trajectory 204 is shown as linear while the planned trajectory 208 is shown as curved due to presence of one or more obstacles 210, 212, and 214." – see at least Chen: paragraph 0155 lines 10-13) (The examiner notes that the linear flight path in Part A of Fig. 2 of Chen as shown above is analogous to the claimed straight flight path with a simple and fixed altitude for topographies which are relatively flat);
the micro path planning unit is characteristic of generating a flight path for topographies complicated and/or flight altitudes changeable to be bypassed or beyond the limitation of a flight altitude in the flight segment of an airway ("Further, the one or more processors may be configured to permit the UAV to autonomously deviate from the planned trajectory so as to avoid one or more obstacles present along the planned trajectory, such as scenarios shown at Part B of FIG. 2 where the UAV 206 may autonomously deviate from the planned trajectory 208 due to the presence of the obstacles 210, 212 and 214." – see at least Chen: paragraph 0162 lines 10-16) (The examiner notes that the curved flight path in Part B of Fig. 2 of Chen teaches that the UAV autonomously avoids obstacles, which is analogous to the claimed flight path for topographies which are complicated. The avoidance of obstacles corresponds to avoiding complicated terrain).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla in view of Howe with these above aforementioned teachings from Chen to include macro and micro path planning units. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chen’s method of generating a flight plan without taking into account obstacles along the flight trajectory and method of autonomously avoiding obstacles with Batla in view of Howe’s method of generating a flight path for a UAV to navigate a geographical region based on a tree data structure of a terrain model in order to reach a destination through a simple flight plan desirable by the user (“In some situations, the flight trajectory may be planned without regard to one or more possible obstacles present along the flight trajectory, thereby enhancing the freedom of planning a flight trajectory desired by the user.” – see at least Chen: paragraph 0005 lines 5-9). Doing so would provide the benefit of further enabling the UAV to change this flight plan when necessary to avoid hazards (“The change of the planned trajectory may be triggered by one or more conditions. As an example, the planned trajectory may be changed due to the presence of one or more obstacles along the planned trajectory.” – see at least Chen: paragraph 0126 lines 18-21).

Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Batla in view of Howe, further in view of Woon et al. (US 2018/0233054), hereinafter referred to as Woon. Woon is considered analogous to the claimed invention as it is in the same field of operating a UAV with regard to collision avoidance and hazard prevention.

Regarding claim 11, Batla in view of Howe teaches all of the elements of the current invention as stated above. Further, Batla teaches: 
wherein: a start point and a destination are created in a terrain model for development of a ground track related to a straight flight path ("For example, UAV platform 230 may calculate the flight path from the origination location to the destination location based on the capability information, the weighted real time information, the weighted non-real time information, and/or the weighted shared information stored in UAV platform 230 and/or data storage 235." – see at least Batla: paragraph 0053 lines 6-11) (The examiner notes that the information taught by Batla includes terrain information such as buildings and mountains associated with a geographical region ("In some implementations, the non-real time information may include information that is not provided in real time or near real time, such as... obstacle information (e.g., buildings, mountains, etc.) associated with the geographical region; regulatory information (e.g., no fly zones, government buildings, etc.) associated with the geographical region; historical information (e.g., former flight paths, former weather, etc.) associated with the geographical region; etc." – see at least Batla: paragraph 0038 lines 6-18));
a hazardous area, which consists of a group of nodes in the terrain model, along the straight flight path is recognized through collision prevention checks based on flight altitudes and the ground track for the straight flight path ("In another example, UAVs 220 associated with other UAV platforms may be equipped with sensors that detect weather information, unforeseen obstacles, dangerous locations, unexpected air traffic, etc. in a particular geographical region." – see at least Batla: paragraph 0041 lines 9-13) (The examiner notes that the "dangerous locations" as taught by Batla correspond to the claimed hazardous area);

Batla in view of Howe does not explicitly disclose but Woon teaches: 
a set of nodes beyond the hazardous area are defined as candidate waypoints in flight mission path planning by collision prevention checks ("A need for re-planning may arise from a detection of conflict (for example, vehicles entering or leaving the operating space, operating space violations, specific operating space restrictions, weather factors, collision avoidance, vehicle failures, the presence of non-cooperative agents, capabilities of the agents or other examples of conflicts), ... Recommended solutions take the form of new recommended trajectories 1506 for the agents that may face conflicts. Trajectories may be defined by recommended changes in altitude, navigation course and velocity or change in waypoints." – see at least Woon: paragraph 0170 lines 1-17);
a visibility graph based on the candidate waypoints is created for development of collision-free flight segments by flight path searching ("FIG. 21B shows two agents 4601 and 4602 together with their planned paths defined by a set of discrete waypoints 4603 and 4604, respectively, which represent the predicted position of each agent at a predefined time step." – see at least Woon: paragraph 0240 lines 6-10) (The examiner notes that Fig. 21B of Woon as shown below corresponds to the claimed visibility graph);

    PNG
    media_image3.png
    378
    520
    media_image3.png
    Greyscale

and a flight mission path with flight segments is created by linking the start point and the destination  ("The MPC waypoint generation is illustrated in FIG. 25. It is first assumed that four agents 4901-4904 are initially following four trajectories joining points 4905 to 4908, 4908 to 4905, 4906 to 4907, and 4907 to 4906, respectively. These paths, when travelled at a same speed are likely to intersect with each other (i.e. the agents collide) in some central region. The initial and final points for the four agents are inputs for the MPC algorithm, which will generate intermediate waypoints for each particular agent 4901-4904. These waypoints de-conflict the collision area or in other words, avoid collision of the four agents 4901-4904." – see at least Woon: paragraph 0283) (The examiner notes that Woon teaches generating intermediate waypoints which link a start point and destination for each agent such that collision is avoided)
and a configuration file for the flight mission path is derived by accesses to corresponding nodes in the tree data structure of the terrain model ("The MPC module 106 may be one or more routines stored in the storage device 100. The one or more routines of the MPC module 106 may when executed under control of the processor 108, generate a movement path in the respective sub-region having the predicted one or more interfering condition for each of the one or more of the plurality of agents 1104 in each sub-region having the predicted one or more interfering condition based on the defined operating constraints so as to avoid the predicted one or more interfering condition." – see at least Woon: paragraph 0133) (The examiner notes that the stored routines for generating a movement path as taught by Woon corresponds to the claimed configuration file for the flight mission path).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla in view of Howe with these above aforementioned teachings from Woon to include generating waypoints based on collision prevention, creating a visibility graph with collision-free flight segments based on the waypoints, creating a flight mission path by linking the segments, and deriving a configuration file for the flight mission path. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Woon’s method of generating a collision-free flight path and corresponding configuration file through the use of waypoints with Batla in view of Howe’s method of generating a flight path for a UAV to navigate a geographical region based on a tree data structure of a terrain model in order to avoid collisions along the flight path in the presence of obstacles and air traffic (“The main task of the ATMS 1101 is to coordinate the movements of the plurality of agents 1104 within the operating space 1105 in real-time, in an optimal way and free of collisions. The ATMS 1101 may also account for a series of limitations, such as restrictions in the operating space 1105, weather constraints, presence of obstacles and physical capabilities of the plurality of agents 1104.” – see at least Woon: paragraph 0125). Doing so would provide the benefit of further enabling the UAV safely avoid conflicts (“If a conflict is detected either by the i-agent 1304 or the ATMS, for example, the presence of a non-cooperative obstacle 1307 or presence of another j-agent 1306 that may potentially interfere with the i-agent 1304, the ATMS may calculate collision-free trajectory or trajectories for the agents directly involved in the potential conflict.” – see at least Chen: paragraph 0126 lines 18-21).

Regarding claim 12, Batla in view of Howe, further in view of Woon, teaches all of the elements of the current invention as stated above. Further, Batla teaches:
wherein flight mission path planning consists of static mission planning ("Additionally, or alternatively, UAV platform 230 may calculate the flight path based on the capability information associated with UAV 220 and the historical information provided by the weighted non-real time information and/or the weighted shared information." – see at least Batla: paragraph 0058 lines 1-5)
and dynamic mission planning ("As further shown in FIG. 4B, process 400 may include receiving feedback from the UAV, and updated real time information, during traversal of the flight path by the UAV (block 445)." – see at least Batla: paragraph 0066 lines 1-4):
the static mission planning is used in creating a flight mission path for a scheduled and planned mission in advance ("For example, UAV platform 230 may identify prior flight paths to the location from the historical information, and may select one of the prior flight paths, as the flight path, based on the capability information associated with UAV 220." – see at least Batla: paragraph 0058 lines 5-9);
the dynamic mission planning is used in creating a flight mission path for an unscheduled or unplanned mission or a flight mission path immediately planned for hazard/collision preventions ("In some implementations, UAV 220 may utilize such feedback to detect and avoid any unexpected obstacles encountered by UAV 220 during traversal of the flight path." – see at least Batla: paragraph 0066 lines 12-15).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batla in view of Howe, further in view of Woon, and even further in view of Chen.

Regarding claim 13, Batla in view of Howe, further in view of Woon, teaches all of the elements of the current invention as stated above. Further, Batla in view of Howe, further in view of Woon does not explicitly disclose, but Chen teaches:

wherein flight mission path planning features (1) macro path planning through which a straight flight path with a simple and fixed altitude for topographies relatively flat or less undulated in a terrain model is created ("The flight trajectory may be established between a source (e.g., a takeoff point) and a destination (e.g., a landing point) with or without taking into account any obstacles appearing along the flight trajectory." – see at least Chen: paragraph 0157 lines 1-4);
(2) micro path planning through which a flight path for topographies complicated and/or flight altitudes changeable to be bypassed or beyond the limitation of a flight altitude in a flight segment of an airway is created ("Further, the one or more processors may be configured to permit the UAV to autonomously deviate from the planned trajectory so as to avoid one or more obstacles present along the planned trajectory, such as scenarios shown at Part B of FIG. 2 where the UAV 206 may autonomously deviate from the planned trajectory 208 due to the presence of the obstacles 210, 212 and 214." – see at least Chen: paragraph 0162 lines 10-16).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Batla in view of Howe, further in view of Woon, with these above aforementioned teachings from Chen to include macro and micro path planning units. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Chen’s method of generating a flight plan without taking into account obstacles along the flight trajectory and method of autonomously avoiding obstacles with Batla in view of Howe, further in view of Woon’s method of generating a flight path for a UAV to navigate a geographical region based on a tree data structure of a terrain model in order to reach a destination through a simple flight plan desirable by the user (“In some situations, the flight trajectory may be planned without regard to one or more possible obstacles present along the flight trajectory, thereby enhancing the freedom of planning a flight trajectory desired by the user.” – see at least Chen: paragraph 0005 lines 5-9). Doing so would provide the benefit of further enabling the UAV to change this flight plan when necessary to avoid hazards (“The change of the planned trajectory may be triggered by one or more conditions. As an example, the planned trajectory may be changed due to the presence of one or more obstacles along the planned trajectory.” – see at least Chen: paragraph 0126 lines 18-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6317690 and US Patent No. 6401038 by Gia each teach navigation functions for collision avoidance based on a tree structure of a terrain model, which includes use of a visibility graph for collision checks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667            

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667